Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 6/11/2020 is acknowledged.
Claims 1-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/11/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "at least one groove defined in the plastic element having a sidewall extending between the first surface to the second surface" and each of the at least one gaskets being located within a corresponding one of the at least one grooves within the plastic element to prevent light from being guided to at least one second location", and "each gasket including a solidified thermal plastic material contacting and bonded to the side wall of the respective groove and not extending substantially beyond the first surface or the second surface" with respect to claims 25 and 37 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Regarding claims 1 and 37, the examiner notes that the claims recite the limitations "the plastic element being formed of an at least translucent material for guiding light to at least one first location within the plastic element", "at least one groove defined in the plastic element and having a side wall extending between the first surface to the second surface", "each of the at least one gaskets being located within a corresponding one of the at least one grooves within the plastic element to prevent light from being guided to at least one second location", and "each gasket including a solidified thermal plastic material contacting and bonded to the side wall of the respective groove and not extending substantially beyond the first surface or the second surface". The examiner notes that the originally filed disclosure does not describe the plastic element being formed of a translucent material, the plastic element having at least one sidewall extending between the first surface to the second surface, each of the gaskets being located within a corresponding one of the at least one grooves within the plastic element to prevent light from being guided to at least one second location. The examiner notes that figures 6-7 and paragraph [0053] - [0054] of the US publication of the application (US 2020/0070490) only describe a planar work material having a plurality of grooves with solidified gaskets for the light panel. However, the cited portions do not specifically recite the limitations that are included in the claims.
	Claims 26-36 and 38-47 are rejected since they are dependent upon claims 25 and 37.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the first masking sheet" and "the second masking sheet" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner is treating the claims as being dependent upon claim 26 to provide antecedent basis.
Claims 30-32 are rejected since they are dependent upon claim 29.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25, 28, 36-37, 45, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBroom et al. (US 2013/0170805) (hereinafter McBroom).
Re claim 25: McBroom discloses a light panel for backlighting comprising: a plastic element (24, fig. 11) (plastic, see para [0085]) having a first surface (upper surface of 25, fig. 11) 

Re claim 28: McBroom discloses the solidified thermal plastic material (52, fig. 11) is at least partially opaque (opaque material, see para [0080]).  

Re claim 36: McBroom discloses the plastic element (24, fig. 11) is planar (see fig. 11).  

Re claim 37: McBroom discloses a light panel for backlighting comprising: a plastic element (24, fig. 11) (plastic, see para [0085]) having a first surface (upper surface of 25, fig. 11) and a second surface (bottom surface of 27, fig. 11) opposite the first surface, the plastic element (24) being formed of an at least translucent material (acrylic, polycarbonate, polystyrene, see para [0085])for guiding light to at least one first location (location of 25, fig. 11) within the 

Re claim 45: McBroom discloses the plastic element (24, fig. 11) is planar (see fig. 12).  

Re claim 47: McBroom discloses the solidified thermal plastic material (52, fig. 11) is at least partially opaque (opaque material, see para [0080]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over McBroom et al. (US 2013/0170805).
Re claim 27: McBroom fails to teach the solidified thermal plastic material is a hot melt adhesive material.  
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 38, 42-44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over McBroom et al. (US 2013/0170805) in view of Watanabe et al. (US 2014/0146563) (hereinafter Watanabe).
Re claim 38: McBroom fails to teach a first sheet and a second sheet, the first sheet being removably affixed to the first surface, and the second sheet being removably affixed to the second surface.  
Watanabe teaches a first sheet (top sheet 24, fig. 14) and a second sheet (bottom sheet 24, fig. 14), the first sheet (top sheet 24) being removably affixed to the first surface (top surface of 9, 25, fig. 14), and the second sheet (bottom sheet 24) being removably affixed to the second surface (bottom surface of 9, fig. 14).  
Therefore, in view of Watanabe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first sheet and second sheet to the plastic element of McBroom where the first sheet being removably affixed to the first surface, and the second sheet being removably affixed to the second surface, in order to protect the surface of the plastic element from being damaged [Watanabe, 0105].


It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the first and second sheet of McBroom in view of Watanabe to a kraft paper material to provide increased strength for the panel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 43: McBroom in view of Watanabe fails to teach the first sheet and the second sheet each include a silicone coated paper.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the first and second sheet of McBroom in view of Watanabe to a silicone coated paper material to provide increased strength for the panel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 44: McBroom fails to teach the first sheet and the second sheet are configured to protect the first surface and the second surface of the plastic element.  
Watanabe teaches the first sheet (top sheet 24, fig. 14) and the second sheet (bottom sheet 24, fig. 14) are configured to protect (protects a surface, see para [0105]) the first surface and the second surface of the plastic element (9, 25, fig. 14) (acrylic, see para [0058]).


Re claim 46: McBroom in view of Watanabe fails to teach the solidified thermal plastic material is a hot melt adhesive material.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the solidified thermal plastic material of McBroom to a hot melt adhesive material to adjust the light reflection/absorption properties within the groove, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 26, 29-35, and 39-41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest a first masking sheet and a second masking sheet, the first masking sheet being removably affixed to the first surface, and claim 26; the first masking sheet and the second masking sheet each at least one opening, each opening being aligned with one of the at least one grooves with respect to claim 29; a first foil and a second foil, the first foil being removably affixed to the plastic element along the first surface, and the second foil being removably affixed to the plastic element along the second surface with respect to claim 33; the first sheet and the second sheet each define at least one opening, each opening being aligned with one of the at least one grooves with respect to claim 39; the first sheet and the second sheet respectively cover at least all portions of the first surface and the second surface not including one of the grooves with respect to claim 41; as specifically called for in the claimed combinations.
Claims 30-32, 34-35, and 40 would be allowable since they are dependent upon claims 29, 33, and 39.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumata (US 6,490,819), Chang (US 2007/0030414), Lai et al. (US 2009/0168457) disclose a similar light panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875